Citation Nr: 0428573	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non service-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A. F.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1975.  The 
veteran died in September 2002.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in August 2003 and a 
substantive appeal was received in September 2003.  The 
appellant and a physician testified at a Board hearing at the 
RO in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Initially, the Board notes that the appellant submitted 
additional evidence at her June 2004 Board hearing.  At that 
time, she expressly indicated that she did not wish to waive 
preliminary RO review of this evidence.  Additionally, 
testimony offered by a medical doctor at the Board hearing 
included an etiology opinion regarding the veteran's cause of 
death.  The appellant has a right to preliminary RO review of 
new evidence.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Since she has not waived that right, the Board has no 
recourse but to return the case to the RO for such review. 

Additionally, the Board notes that the record contains a July 
2002 letter from the Social Security Administration (SSA) 
which indicates that the veteran was awarded SSA disability 
benefits.  The Board believes that the SSA records pertaining 
to the veteran's disability claim are relevant to the 
appellant's VA claim and should be obtained.

Also, the record shows that the National Personnel Records 
Center has indicated that an extensive search has failed to 
locate records pertaining to the veteran.  The appellant's 
essential contention is that the veteran was exposed to 
certain chemicals during his active duty service and that 
this exposure either caused an allergy to penicillin to 
develop or aggravated a pre-existing penicillin allergy.  The 
Board notes that the veteran apparently performed his duties 
at Anniston Army Depot and Ft. McClellan.  In view of the 
need to return the case to the RO for the development actions 
outlined above, the Board believes it appropriate to contact 
these facilities to attempt to any records pertaining to the 
nature of the veteran's duties at these facilities, 
particularly in relation to possible exposure to certain 
chemicals.

With regard to the burial benefits issue, certain 
communications from the appellant suggest that she may be 
seeking educational benefits rather than pursue an appeal on 
a denial of burial benefits.  Clarification in this regard is 
also appropriate.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide, to 
include any pertinent evidence in her 
possession.  

2.  The appellant should be asked to 
clarify whether she is appealing the 
denial of VA burial benefits or is 
advancing a claim for VA educational 
benefits.  The RO should take appropriate 
action depending on the appellant's 
response. 

3.  The RO should contact the SSA and 
request all records relating to the 
veteran's disability claim.

4.  The RO should contact Anniston Army 
Depot and Ft. McClellan to obtain any 
records available at either facility 
relating to the veteran, to include any 
records of duties, particularly in 
relation to exposure to chemicals.

5.  If records are obtained which 
document the veteran's exposure to 
chemicals during active duty service, the 
RO should furnish the claims file to an 
appropriate medical examiner and request 
a review of the claims file and a medical 
opinion regarding whether it is at least 
as likely as not that such exposure 
either caused the veteran to develop a 
penicillin allergy or caused aggravation 
of a pre-existing penicillin allergy 
during active duty service.  A detailed 
rationale should be provided for all 
opinions expressed.

6.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




